UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54718 New Media Insight Group, Inc. (Exact name of registrant as specified in its charter) Nevada 27-2235001 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 28202 N. 58 th Street Cave Creek, AZ 85331 (Address of principal executive offices) (480) 275-2294 (Registrant’s telephone number, including area code) PO Box 4132, Kailua-Kona, HI 96745-4132 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X ] As of March 5, 2013 there were 3,437,500 shares of the issuer’s common stock, par value $0.001, outstanding. NEW MEDIA INSIGHT GROUP, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JANUARY 31, 2013 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4. CONTROLS AND PROCEDURES 18 PART II – OTHER INFORMATION 18 ITEM 1. LEGAL PROCEEDINGS 18 ITEM 1A. RISK FACTORS 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4. MINE SAFETY DISCLOSURES 18 ITEM 5. OTHER INFORMATION 19 ITEM 6. EXHIBITS 19 SIGNATURES 20 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in our company's Form 10-K filed with the SEC on July 19, 2012. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year ended April 30, 2013. INDEX TO INTERIM FINANCIAL STATEMENTS FOR THE PERIOD FROM MARCH 29, 2010 (INCEPTION) TO JANUARY 31, 2013 (UNAUDITED) Page Balance Sheets 4 Interim Statements of Operations 5 Interim Statements of Changes in Stockholders’ Equity (Deficit) 6 Interim Statements of Cash Flows 7 Notes to Interim Financial Statements 8 3 New Media Insight Group, Inc . (A Development Stage Company) Balance Sheets As at January 31, 2013 As at April 30, 2012 (Unaudited) ASSETS Current Assets Cash $ - $ 3,293 Accounts receivable, net - 5,175 Total Current Assets - 8,468 TOTAL ASSETS $ - $ 8,468 LIABILITIES AND STOCKHOLDERS’ EQUTIY (DEFICIT) LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ 1,330 $ 3,975 Due to shareholder - - Total Current Liabilities 1,330 3,975 TOTAL LIABILITIES 1,330 3,975 STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, par value $0.001, 25,000,000 shares authorized, none issued and outstanding - - Common Stock, par value $0.001, 100,000,000 shares authorized, 3,437,500 shares issued and outstanding 3,438 3,438 Additional paid-in capital 64,062 64,062 Accumulated deficit (68,830) (63,007) Total Stockholders’ Equity (Deficit) (1,330) 4,493 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ - $ 8,468 The accompanying notes are an integral part of these financial statements. 4 New Media Insight Group, Inc. (A Development Stage Company) Interim Statements of Operations (Unaudited) Three Months Ended January 31, Nine Months Ended January 31, Cumulative From Inception (March 29, 2010) to January 31, 2013 2012 2013 2012 2013 REVENUES: $ - $ 6,750 $ - $ 10,525 $ 38,450 OPERATING EXPENSES: Selling and advertising - 7,475 - 10,650 29,100 General and administrative 93 605 450 2,529 11,204 Professional fees 4,156 2,725 14,762 29,125 76,365 Total Operating Expenses 4,249 10,805 15,212 42,304 116,669 OPERATING LOSS (4,249) (4,055) (15,212) (31,779) (78,219) OTHER INCOME Debt forgiveness 9,389 - 9,389 - 9,389 NET INCOME (LOSS) $ 5,140 $ (4,055) $ (5,823) $ (31,779) $ (68,830) Basic and Diluted Loss per Common Share $ 0.00 $ (0.00) $ (0.00) $ (0.01) Weighted Average Number of Common Shares Outstanding 3,437,500 3,437,500 3,437,500 3,437,500 The accompanying notes are an integral part of these financial statements. 5 New Media Insight Group, Inc. (A Development Stage Company) Interim Statements of Changes in Stockholders’ Equity (Deficit) For the Period Beginning March 29, 2010 (Inception) to January 31, 2013 Common Shares Additional Paid-In Accumulated Total Stockholders’ Shares Amount Capital Deficit Equity Balance- March 29, 2010 (Inception) - $ - $ - $ - $ - Common shares issued for cash at $0.005 per share 1,000,000 1,000 4,000 - 5,000 Loss for the period - - - (1,844) (1,844) Balance – April 30, 2010 1,000,000 1,000 4,000 (1,844) 3,156 Common shares issued for cash at $0.005 per share 1,000,000 1,000 4,000 - 5,000 Common shares issued for cash at $0.04 per share 1,437,500 1,438 56,062 - 57,500 Loss for the year - - - (24,374) (24,374) Balance – April 30, 2011 3,437,500 3,438 64,062 (26,218) 41,282 Loss for the year - - - (36,789) (36,789) Balance – April 30, 2012 3,437,500 3,438 64,062 (63,007) 4,493 Loss for the period (unaudited) - - - (5,823) (5,823) Balance – January 31, 2013 (unaudited) 3,437,500 $ 3,438 $ 64,062 $ (68,830) $ (1,330) The accompanying notes are an integral part of these financial statements. 6 New Media Insight Group, Inc. (A Development Stage Company) Interim Statements of Cash Flows (Unaudited) Nine Months Ended January 31, Cumulative From Inception (March 29, 2010) to January 31, 2013 2012 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ (5,823) $ (31,779) $ (68,830) Adjustments to reconcile net loss to net cash used in operations: Debt forgiveness (9,389) - (9,389) Changes in operating assets and Liabilities: Decrease in accounts receivable 5,175 3,450 - Increase (decrease) in accounts payable and accrued liabilities (2,645) 3,759 1,330 Net cash used in operating activities (12,682
